Citation Nr: 1509263	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  09-27 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an increased rating in excess of 30 percent for migraine headaches with vertigo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to May 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which continued a 10 percent rating for service-connected migraine headaches.  

Although the Veteran requested a hearing before the Board, he failed to report to a hearing scheduled in January 2011, without explanation.  Accordingly, the Board will proceed as if the hearing request had been withdrawn.

In a May 2011 decision, the Board denied the claim for an increased rating in excess of 10 percent for the migraine headaches.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In an October 2011 Order, the Court granted a Joint Motion for Remand (JMR) and vacated  and remanded the case to the Board for readjudication consistent with the JMR.

In April 2012, the Board remanded the matter for additional development.

In March 2013, the Appeals Management Center (AMC) in Washington, DC reviewed the claims to reflect current diagnostic codes and recharacterized the disability as migraine headaches with vertigo and increased the rating to 30 percent, effective August 3, 2007.  In March 2013, the AMC issued another rating decision that amended the effective date to July 31, 2007, the date of the Veteran's claim for an increased evaluation.  These decisions constitute a partial grant of the benefits sought on appeal; therefore, this issue remains on appeal and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

The Board remanded the matter for additional development again in June 2013.  

In December 2013, the Board denied entitlement to a disability rating in excess of 30 percent for the migraine headaches.  The Veteran appealed the Board's decision to the Court, which vacated and remanded the case for readudication consistent with the Court's decision.


FINDING OF FACT

For the entire period of appeal, the service-connected migraine headaches with vertigo are productive of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for a disability rating of 50 percent for migraine headaches with vertigo have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. § 3.102, 3.321, 4.124a, Diagnostic Code 8100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that proper notice under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) also includes notice that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in September 2007 November 2007, February 2008 and August 2013 that fully addressed all notice elements.  These letters advised the Veteran of the types of evidence not of record needed to substantiate his claims, the division of responsibility between the Veteran and VA for obtaining the required evidence, and how the disability ratings and effective dates are assigned.  The letters also advised the Veteran of the applicable Diagnostic Codes and indicated that he should submit evidence concerning how his condition had worsened in compliance with Vazquez-Flores. 

VA has a duty to assist the Veteran in the development of the claim which includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.  Here, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). In that regard, the RO has obtained service treatment records, VA outpatient treatment records, and private medical records.

Additionally, the Veteran was afforded several VA examinations in connection with his claim in May 2008, June 2010, May 2012, and July 2013.  Cumulatively, the examinations obtained in this case are adequate as they are predicated on a review of the Veteran's medical history, contain a description of the history of the disabilities at issue, document and consider the Veteran's complaints and symptoms, and fully provide medical evidence that is relevant to the governing rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of his claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Pertinent Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Diagnostic Code 8100 provides for a 10 percent rating for characteristic prostrating attacks occurring an average of once every two months over the several months.  A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average of once a month over the last several months.  A maximum 50 percent rating is warranted for very frequent completely prostrating attacks productive of severe economic inadaptability.

Once assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).  The Board assesses both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Analysis

The Veteran contends that he gets approximately 20 migraine headaches per year, which make him feel dizzy and cause him to throw up.  The Veteran states that he must lie down for several hours when he has a migraine headache, and light and the smell of food bother the Veteran during the migraine headaches.  The Veteran further states that and the migraine headaches render him incapable of doing anything for several hours except laying down and sleeping.  See the July 2008 notice of disagreement.

A July 2007 private treatment record reflected complaints of migraines and the Veteran described pain and throbbing to the frontal head.  He also reported photo and phonophobia and occasional nausea. Imitrex provided only mild relief. 

The Veteran was afforded a VA examination in May 2008.  The Veteran reported that he had been getting a migraine headache weekly for the past 12 months, each lasting for hours, and that he treated them with Imitrex.  He also reported having vertigo daily, for which he took no medication.  The examining physician reported that the migraine headaches were not prostrating and that ordinary activity was possible.  The examiner also reported, however, that the migraine headaches caused significant effects on the Veteran's usual occupation, including increased absenteeism, decreased concentration and efficiency at work, and pain.  Moreover, the examiner indicated, traveling, feeding, bathing, and dressing were severely affected by the migraine headaches.

In June 2010, the Veteran had a second VA examination.  The Veteran reported that he took Zomitriptan, two tablets at a time for a headache, and was prescribed 12 tablets every 90 days.  He reported 20-25 migraines in the last 12 months and said they are 10 (out of 10) in severity, lasting 6-7 hours each.  The Veteran also stated that 9 times out of 10, the Zomitriptan stopped the migraine but he still had a headache that was a 6 (out of 10) in severity and lasted 1-2 days and recurred every couple of weeks, which he was able to work through.  The Veteran stated that he had no official loss of work due to the migraines in the last 12 months, but that he had occasionally been allowed to leave early on an unofficial basis due to headache pain.  The examiner reported that the migraine headaches caused the Veteran to have decreased concentration and pain, and that chores, shopping, exercise, sports, recreation, traveling, feeding, bathing, dressing, toileting, and grooming were severely affected when having a migraine.  The examiner also noted that the Veteran had dizziness frequently, with occasional room spinning, which could occur at any time but happened most often when he was standing or walking.

In May 2012, the Veteran underwent a third VA examination.  The Veteran reported that during a migraine headache, he experienced constant head pain, pulsating or throbbing head pain, pain localized to one side of the head, nausea, vomiting, sensitivity to light, and sensitivity to sound, which lasted 1-2 days.  The Veteran was taking Hydrocodone 10/325 up to 3 times daily for his headaches; he was prescribed 90 pills every 30 days and used up all 90.  The examiner indicated that the Veteran prostrating attacks of migraine headache pain more than one per month, and that the Veteran had very frequent prostrating and prolonged attacks of migraine headache pain.  The examiner further indicated that the Veteran's headache condition impacted his ability to work, as he had to leave work and lay down 4-6 times per month, each for 1-2 days.  In a June 2012 examination addendum the examiner noted the Veteran suffered from chronic headaches and took Hydrocodone up to 3 times daily for his headaches.  The examiner noted the claims file was present and reviewed and no further changes were noted.  

In July 2013, the Veteran was afforded a fourth VA examination, in which he reported migraine headaches occurring 5-6 times per month, accompanied by nausea, vomiting, and phono/photosensitivity.  He reported that each headache lasted between 4-5 hours to several days, and he treated the migraines with Topiramate.  The Veteran reported constant head pain that worsened with physical activity and frontal lobe headaches.  He also endorsed nausea, sensitivity to light, sensitivity to sound, and changes in vision. The examiner reported that the Veteran had characteristic prostrating attacks of migraine headaches more frequently than once per month, and that the Veteran had very frequent prostrating and prolonged attacks of migraine headaches.  The Veteran reported that he must lie down and rest during a migraine and that he missed several days of work due to the migraines, but was unable to tell the examiner how many days of work that he missed.

In August 2013, the Veteran submitted evidence of the number of days he missed at work.  The Veteran stated that he worked from October 2005 to May 2010 for a division of a company that was no longer in existence in 2013 when he tried to contact someone for his employment records.  The Veteran submitted a lay statement from one of his managers, Mr. B.T., who stated that he worked as an accountability manager from May 2007 to May 2010, and during that time he thought that the Veteran missed 4-5 days of work per month on average.  However, as employees were on the road a lot, the Veteran could have missed more days than B.T. knew.

From March 2012 to June 2013, the Veteran worked full time for another employer as a manufacturing operator.  In August 2013, Ms. D.M., a human resources representative, wrote a letter to the Veteran indicating the number of days that the Veteran was absent from work due to vacation or leave of absence (LOA).  The letter noted that there was no indication of which days off were related to medical issues or illness.  The Veteran took 13 LOA days and 14 vacation days, including 2 vacation days in May 2012, 3 vacation days in June 2012, 1 vacation day in July 2012, 2 vacation days in August 2012, 1 vacation day in October 2012, 2 LOA days in November 2012, 3 vacation days in January 2013, 2 vacation days in February 2013, 1 LOA day in March 2013, 1 vacation day and 1 LOA day in April 2013, and 2 vacation days and 6 LOA days in May 2013.  

The Veteran's part-time employer also submitted documentation of the number of work days the Veteran lost as of August 2013.  The employer reported that the Veteran lost 8 days of work since he started in September 2012, including 2 absences in September 2012, 1absence in November 2012, 1 absence in February 2013, 1 absence in March 2013, and 1 absence in May 2013.

Finally, the Veteran submitted information from an employer for which he worked for approximately 2 months in 2013.  The employer's payroll manager, Ms. B.G., stated that the Veteran lost 3 days of work while employed, and was released due to attendance issues.

After a thorough analysis of the record, the Board finds that a 50 percent evaluation is warranted for the entire period on appeal.  The record reflects that the Veteran has been suffering from migraine headaches for the entire period on appeal.  They occur frequently, varying from biweekly to more than one per week; they cause the Veteran to feel pain, need to lie down, nausea and vomiting, and sensitivity to light and smell.  He takes medication on a regular basis to combat the pain associated with these headaches and all four of the VA examiners between May 2008 and July 2013 concluded that the migraine headaches have severe effects on the Veteran's daily life, including preventing or severely limiting traveling, feeding, bathing, and dressing and other activities.  The examiners also all concluded that the Veteran's migraines caused him to have increased absenteeism at work, decreased concentration and efficiency at work, and pain.  Although it is unclear exactly how many headaches have been "prostrating," the record reflects the Veteran has been on prescription medication for the entire period of the appeal and that the migraines have significantly impacted the Veteran's employment.  The May 2008 VA examiner reported that there were significant effects on the Veteran's usual occupation, and the Veteran's manager at his job during this time stated that the Veteran lost 4-5 days of work per month.  The May 2012 and July 2013 VA examiners indicated that the Veteran had characteristic prostrating attacks of migraine headaches more frequently than once per month, and that the Veteran had very frequent prostrating and prolonged attacks of migraine headaches.  In sum, the severity of the condition is worse than what the 30 percent rating contemplates.  Thus, after resolving all doubt in favor of the Veteran, the Board finds the evidence more nearly approximates a finding that the Veteran's migraine headaches with vertigo are productive of a disability picture that approximates frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Accordingly, an increased 50 percent evaluation for headaches is granted for the entire period on appeal, beginning in July 2007.  38 C.F.R. § 4.3; Ashley v. Brown, 6 Vet. App. 52, 59 (1993).

The Board notes that a 50 percent evaluation is the highest schedular evaluation available.  There are no other Diagnostic Codes that consider similar symptoms that provide for higher evaluations, so a rating by analogy is not appropriate.  

Finally, the Board has considered whether referral for an "extraschedular" evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected disabilities that would render the schedular criteria inadequate.  The Veteran's symptoms, including nausea, vomiting, and light sensitivity, are contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  The schedular criteria for rating the migraine headaches encompass all symptoms and functional impairment associated with the Veteran's migraines, specifically including the criterion of severe economic inadaptability.  As stated and analyzed above, the 50 percent schedular rating contemplates migraine headaches manifested by very frequent completely prostrating and prolonged attacks that are productive of severe economic inadaptability.  This schedular rating criteria contemplates the average occupational impairment caused by headaches, specifically including work impairment and loss of income due to attacks of headaches.  In this case, manifestations of the Veteran's migraine headaches approximate such symptomatology and are fully contemplated by the 50 percent rating.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the assigned disability ratings for his level of impairment.  In other words, he did not assert that he had any symptoms from his service-connected disabilities that are unusual or different from those contemplated by the schedular criteria.  Moreover, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, the Board finds that referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disabilities are considered by the schedular rating assigned.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.


ORDER

Entitlement to a rating of 50 percent for migraine headaches with vertigo is warranted for the entire period of appeal.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


